With regards to claims 1-7, the prior art of record does not disclose or fairly teach the specific circuit with emphasis on a microstrip line positioned within the substrate assembly and wherein the waveguide antenna element overlaps the microstrip line. With regard to claim 8-14, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a microstrip line positioned within the substrate assembly, wherein the waveguide antenna element overlaps the microstrip line and a stripline positioned within the substrate assembly and electrically connected to the microstrip line. With regards to claims 15-17 and 19-21, the prior art of record does not disclose or fairly teach the specific method with emphasis on forming a second conductive plane on a third substrate; and assembling at least the first substrate, the second substrate, and the third substrate to form a substrate assembly, wherein the substrate assembly defines a transmission device, and wherein the microstrip line is electrically connected to the transmission device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June  9, 2021

/K.E.G/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843